106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Walter Lee SADLER, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Walter Lee SADLER, Defendant-Appellant.
Nos. 96-7126, 96-7674.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 23, 1997.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Richard L. Voorhees, Chief District Judge.  (CR-95-134-V)
Walter Lee Sadler, Appellant Pro Se.
Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Walter Lee Sadler appeals from the district court's orders denying his motions for (1) disclosure of grand jury materials or alternatively production of grand jury transcripts at Government expense for in camera consideration;  (2) disqualification of the district court judge on the issue of production;  (3) correction of his criminal docket sheet;  and (4) bail pending appeal.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sadler, No. CR-95-134-V (W.D.N.C. June 26, 1996;  Oct. 17, 1996).  We also deny Sadler's renewed motion for bail pending appeal because Sadler has failed to meet his burden of proving that his appeal raises a substantial question of law or fact likely to result in reversal, a new trial, or a sentence of no or reduced imprisonment.  18 U.S.C. § 3143 (1994);  United States v. Steinhorn, 927 F.2d 195 (4th Cir.1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.